Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because a legal phraseology such as “comprising” is used.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  8-13 rare ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, it is unclear what “a handler and transport system” comprises of? Is it shown in any of drawings?
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4,7,14 and 17-18 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3,5,9 ,15 and 18-19 of copending Application No.  17/531486 (PG-Pub# 20220284982. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al (PG-PUB# 20220284982).
As to claim 5, claim 1 of Ranganathan et al disclose all elements of the instant claim 1 but do not mention about the array of DUTs comprise RF devices. However, it would have been obvious for one of ordinary skill in the art to recognize that the type of devices under test such as RF devices  would be an obvious design choice because the type of device under test such as “RF devices”  do not significantly change the structure of the testing apparatus and its operation.
Claims 6-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art does not teach  each slot of the plurality of slots further comprises a plurality of socket covers, wherein each socket cover of the plurality of socket covers is operable to actuate a top portion of a respective DUT of the array of DUTs in the carrier, and wherein the carrier is disposed between the interface board and the plurality of socket covers as recited in claim 6 and in combined with other claimed elements as recited in claim 1.
The prior art does not teach wherein the elevator comprises a dual-slot elevator, wherein the dual-slot elevator further comprises two slots, wherein a first slot is operable to transport the carrier to the slot of the rack, and wherein a second slot is operable to transport a transport a different carrier previously loaded into the slot of the rack as recited in claim 7 and in combined with other claimed elements as recited in claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Suzuki et al (pat# 6,515,470) disclose .Method And Apparatus For Testing IC Device.
Di Stefano et al  (Pat# 8,970,244) disclose Transport Apparatus For Moving Carriers Of Test Parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phan Huy can be reached on  571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/Primary Examiner, Art Unit 2858